Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action that has been issued in response to patent application 16/875,533 filed on 05/15/2020. Claims 1-20, as originally filed, are currently pending and have been considered below. Claims 1, 7, and 19 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “providing a time parameter tmax(i) for at least one imputation algorithm i”. This recitation lacks clarity because i refers to an imputation algorithm. However, claim 1 (which claim 2 depends on) states that i is “maintaining past information i on accuracy and execution time for at least one of the imputation algorithms”. It is unclear whether the i refers to the information on accuracy and execution time of claim 1, or if it refers to an imputation algorithm. For purposes of examination, this limitation will be interpreted as i referring to the information on accuracy and execution time.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: Each of the following limitation(s):    
using said information i to compute a utility score for each of the at least one of the imputation algorithms; and 
testing imputation algorithms and associated parameters in an order based on said utility score
 
as drafted, under its broadest reasonable interpretation, covers mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a computer-implemented method for efficiently determining a best imputation algorithm from a plurality of imputation algorithms”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the limitations of “providing a plurality of imputation algorithms”, “providing a time parameter tmax to limit an amount of time spent determining a best imputation algorithm”, and “maintaining past information i on accuracy and execution time for at least one of the imputation algorithms”, which can be considered insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Further, the insignificant extra-solution activity of “providing a plurality of imputation algorithms” and “providing a time parameter tmax to limit an amount of time spent determining a best imputation algorithm” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “maintaining past information i on accuracy and execution time for at least one of the imputation algorithms” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 2,
Claim 2, dependent upon Claim 1, does not recite any additional abstract ideas. The recitation of “providing a time parameter tmax(i) for at least one imputation algorithm i to limit an amount of time spent executing algorithm i to determine a best imputation algorithm” is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d).
Regarding claim 3,
Claim 3, dependent upon Claim 1, does not recite any additional abstract ideas, and only recites additional elements “wherein an amount of time is one of a wall clock time and a cpu time”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h).
Regarding claim 4,
Claim 4, dependent upon Claim 1, recites “the step of ceasing to test data imputation algorithms in response to a time spent determining a best imputation algorithm equaling or exceeding tmax” is a mental process of corresponding to an evaluation, judgement, or a combination of.
Regarding claim 5,
Claim 5, dependent upon Claim 1, recites “the step of ceasing to test data imputation algorithms in response to a time spent determining a best imputation algorithm equaling or exceeding tmax - t3 for a threshold t3” is a mental process of corresponding to an evaluation, judgement, or a combination of.
Regarding claim 6,
Claim 6, dependent upon Claim 1, recites “the step of stopping a data imputation algorithm before it has completed in response to a time spent determining a best imputation algorithm equaling or exceeding tmax” is a mental process of corresponding to an evaluation, judgement, or a combination of.
Regarding claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a product, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a computer program product for efficiently determining a best imputation algorithm from a plurality of imputation algorithms. Each of the following limitation(s):     
identifying a data set dl from i and a subset s1 of dl wherein an average error for running the imputation algorithm on s1 differs from an average error for running the imputation algorithm on dl by an amount not exceeding e; and 
using s1 or a size of s1 to determine prediction accuracy for the imputation algorithm on a data set d2
 
as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation, judgement, or a combination of.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a computer program product for efficiently determining a best imputation algorithm from a plurality of imputation algorithms, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code including computer instructions, where a processor, responsive to executing the computer instructions, performs operations comprising”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the limitations of “providing an error threshold e for an imputation algorithm” and “maintaining past information i on prediction accuracy for the imputation algorithm”, which can be considered as insignificant extra-solution activity. See MPEP 2106.05(g).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Further, the insignificant extra-solution activity of “providing an error threshold e for an imputation algorithm”  are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “maintaining past information i on prediction accuracy for the imputation algorithm” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 8,
Claim 8, dependent upon Claim 7, does not recite any additional abstract ideas, and only recites additional elements “wherein data set d2 is identical to data set dl and the imputation algorithm is run on data set s1”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h).
Regarding claim 9,
Claim 9, dependent upon Claim 7, recites “the imputation algorithm is run on a subset of d2 of size round(size(d2) * size(s1) / size(d1))” is a mental process of corresponding to an evaluation, judgement, or a combination of, and new additional elements “wherein data set d2 is different from data set dl”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h).
Regarding claim 10,
Claim 10, dependent upon Claim 7, recites “wherein errors are computed using at least one of mean average errors and mean squared errors” is a mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language, and does not recite no new additional elements.
Regarding claim 11,
Claim 11, dependent upon Claim 7, recites “the average error for running the imputation algorithm on s1 differs from an average error for running the imputation algorithm on dl by an amount not exceeding e” is a mental process of corresponding to an evaluation, judgement, or a combination of, and new additional elements “wherein s1 is a smallest subset of d1 for which i includes an average error for running the imputation algorithm on s1”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h).
Regarding claim 12,
Claim 12, dependent upon Claim 7, does not recite any additional abstract ideas, and only recites additional elements “wherein at least some of the operations for efficiently determining a best imputation algorithm from a plurality of imputation algorithms are implemented in a cloud service”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h).
Regarding claim 13,
Claim 13, dependent upon Claim 7, does not recite any additional abstract ideas. The recitation of “providing a plurality of imputation algorithms” and “providing a time parameter tmax to limit an amount of time spent determining a best imputation algorithm”, which can be considered as mere data gathering. See MPEP 2106.05(g). 
Regarding claim 14,
Claim 14, dependent upon Claim 13, recites “using said information i to compute a utility score for each of the at least one of the imputation algorithms” is a mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. The recitation of “maintaining past information i on accuracy and execution time for at least one of the imputation algorithms”, which can be considered as mere data gathering. See MPEP 2106.05(g).
Regarding claim 15,
Claim 15, dependent upon Claim 14, recites “testing imputation algorithms and associated parameters in an order based on said utility scores” is a mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language, and does not recite no new additional elements.
Regarding claim 16,
Claim 16, dependent upon Claim 1, does not recite any additional abstract ideas, and only recites additional elements “wherein at least some of the method steps are implemented in a cloud service”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h).
Regarding claim 17,
Claim 17, dependent upon Claim 1, does not recite any additional abstract ideas. The recitation of “providing an error threshold e for an imputation algorithm” and “maintaining past information i on prediction accuracy for the imputation algorithm”, which can be considered as mere data storage. See MPEP 2106.05(g).
Regarding claim 18,
Claim 18, dependent upon Claim 1, recites “identifying a data set dl from i and a subset s1 of d1 wherein an average error for running the imputation algorithm on s1 differs from an average error for running the imputation algorithm on d1 by an amount not exceeding e” and “using s1 or a size of s1 to determine prediction accuracy for the imputation algorithm on a data set d2” is a mental process of corresponding to an evaluation, judgement, or a combination of, and does not recite any new additional elements.
Regarding claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to a system, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a processing system for efficiently determining a best imputation algorithm from a plurality of imputation algorithms. Each of the following limitation(s):      
selecting a plurality of criteria to evaluate the imputation algorithms wherein each criterion is quantified with a number; 
a user providing a method for computing a score from the plurality of criteria; 
using the method provided by the user to calculate a score for each imputation algorithm
 
as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation, judgement, or a combination of and mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a server for a cloud computing infrastructure communicatively coupled to a network interface”, “one or more processors communicatively coupled to the server”, “a memory coupled to a processor of the one or more processors” and “a set of computer program instructions stored in the memory, wherein the processor, responsive to executing computer program instructions”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the limitations of “providing a plurality of imputation algorithms”, which can be considered as mere data gathering. See MPEP 2106.05(g).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Further, the insignificant extra-solution activity of “providing a plurality of imputation algorithms” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 20,
Claim 20, dependent upon Claim 19, does not recite any additional abstract ideas, and only recites additional elements “wherein at least some of the computer program instructions are performed by a cloud service”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h). 
Further, Claim 20 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claim recites “A processing system comprising… a user…”, which indicates that the claimed invention includes a human organism and is therefore nonstatutory subject matter. See MPEP 2105(III).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zoll et al. (US 20190081914A1).
Regarding Claim 19, 
Zoll et al. teaches a processing system comprising (Zoll et al., Para. [0130], “Cloud infrastructure system 802 then performs processing to provide the services in the customer's subscription order” teaches a processing system). 
a server for a cloud computing infrastructure communicatively coupled to a network interface (Zoll et al., Para. [0125], “Network(s) 810 may facilitate communications and exchange of data between clients 804, 806, and 808 and cloud infrastructure system 802. Each network may be any type of network familiar to those skilled in the art that can support data communications using any of a variety of commercially-available protocols. Cloud infrastructure system 802 may comprise one or more computers and/or servers” teaches a cloud infrastructure system (corresponds to a cloud computing infrastructure), comprising servers, that is commutatively coupled to a network interface). 
one or more processors communicatively coupled to the server (Zoll et al., Para. [0117], “Computer system 1400 includes a bus 1406 or other communication mechanism for communicating information, which interconnects subsystems and devices, such as processor 1407” teaches a processor). 
a memory coupled to a processor of the one or more processors (Zoll et al., Para. [0118], “computer system 1400 performs specific operations by processor 1407 executing one or more sequences of one or more instructions contained in system memory 1408” teaches a system memory coupled to a processor). 
a set of computer program instructions stored in the memory, wherein the processor, responsive to executing computer program instructions, performs a method comprising (Zoll et al., Para. [0118], “computer system 1400 performs specific operations by processor 1407 executing one or more sequences of one or more instructions contained in system memory 1408” teaches a sequence of instructions stored in the system memory, that are executed by the processor). 
providing a plurality of imputation algorithms (Zoll et al., Para. [0043], “Various imputation methods can be implemented and assembled” teaches a plurality of imputation methods). 
selecting a plurality of criteria to evaluate the imputation algorithms wherein each criterion is quantified with a number (Zoll et al., Para. [0089], “An additional embodiment pertains to an approach for implementing predictive model selection based on user-defined criteria in clustered databases” teaches selection based on user-defined criteria to implementing predictive model (corresponds to imputation algorithms)). 
a user providing a method for computing a score from the plurality of criteria (Zoll et al., Para. [0087], “This method maps a dataset to its primary clusters and then analyzes the clusters in terms of their count, mutual separation distances, and the overall multidimensional volume they occupy. An automatic evaluation of the suitability of training datasets for model retraining purposes is determined by appraising their own similarity scores to those of established or default datasets” teaches a method for computing a similarity score). 
using the method provided by the user to calculate a score for each imputation algorithm (Zoll et al., Para. [0094], “The search is heuristic and the outcome list of models is ordered according to their matching score. The user may pick the model with the highest score, or decide to initiate a whole new re-training process if the scores are found to be low” teaches calculating a score for each model (corresponds to imputation algorithm)). 
Regarding Claim 20, 
Zoll et al. teaches the processing system of claim 19 
Zoll et al. further teaches wherein at least some of the computer program instructions are performed by a cloud service (Zoll et al., FIG. 8 and Para. [0123], “FIG. 8 is a simplified block diagram of one or more components of a system environment 800 by which services provided by one or more components of an embodiment system may be offered as cloud services, in accordance with an embodiment of the present disclosure. In the illustrated embodiment, system environment 800 includes one or more client computing devices 804, 806, and 808 that may be used by users to interact with a cloud infrastructure system 802 that provides cloud services” teaches the implementation in a cloud service).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 16-17, and 19-20 and are rejected under 35 U.S.C. 103 as being unpatentable over Zoll et al. (US20180081914A1) in view of Sangeetha et al. (“Deep learning-based data imputation on time-variant data using recurrent neural network”)
Regarding Claim 1,
Zoll et al. teaches a computer-implemented method for efficiently determining a best imputation algorithm from a plurality of imputation algorithms comprising (Zoll et al., Para. [0008], “According to some embodiments, described is an improved method, system, and computer program product that provides an adaptive approach to missing data for machine learning systems” teaches a computer-implemented method. Para. [0043], “Various imputation methods can be implemented and assembled” teaches a plurality of imputation methods. Para. [0023], “In particular, an adaptive approach can be taken to impute missing data, where the specific choice of a particular imputation method can be chosen based at least in part upon one or more degrees of missingness for some or all of the data being evaluated” teaches determining the best imputation method).
providing a plurality of imputation algorithms (Zoll et al., Para. [0043], “Various imputation methods can be implemented and assembled” teaches a plurality of imputation methods).
providing a time parameter tmax to limit an amount of time spent determining a best imputation algorithm (Zoll et al., Para. 0060, “A determination can be made at 514 whether the selected imputation approach was successful… For example, a designated time limit, iteration number limit, and/or resource amount consumption limit can be established to stop the EM processing if a successful solution has not be identified by that limit period. This prevents the EM processing from consuming unreasonably amounts of system resources/time in excessive iterations while not reaching a solution” teaches a designated time limit (corresponds to a time parameter tmax to limit an amount of time spent) in determining the imputation using Expectation Maximization (corresponds to the best imputation algorithm)).
… testing imputation algorithms and associated parameters in an order based on said utility scores (Zoll et al., Para. [0087], “This method maps a dataset to its primary clusters and then analyzes the clusters in terms of their count, mutual separation distances, and the overall multidimensional volume they occupy. An automatic evaluation of the suitability of training datasets for model retraining purposes is determined by appraising their own similarity scores to those of established or default datasets” teaches testing of the imputation method based on the training datasets for model retraining purposes). 
Zoll et al. does not appear to explicitly teach maintaining past information i on accuracy and execution time for at least one of the imputation algorithms; using said information i to compute a utility score for each of the at least one of the imputation algorithms
However, Sangeetha et al., teaches maintaining past information i on accuracy and execution time for at least one of the imputation algorithms (Sangeetha et al., Section 3.3 Pg. 13376, “The input from the previous network is received by each and every network present within the loop and is passed on to the next network by performing the required process and delivers the desired results” teaches information from the previous network in an RNN (corresponds to the past information). Section 4.3.1 Pg. 13378, “we tabulate the accuracy, precision, and recall values of the proposed RNN methodology” teaches accuracy of the RNN methodology compared to other MLP-based missing value prediction system (corresponds to at least one of the imputation algorithms). Section 2 Pg. 13371, “This deep learning-based RNN model was validated by simulating patient cases over 30 m horizons and over a 60 m horizon. This algorithm could be implemented in Android phones with an execution time of 6 ms and compared it with the execution time of 780 ms on the laptop” teaches the execution time for the RNN model algorithm).
using said information i to compute a utility score for each of the at least one of the imputation algorithms (Sangeetha et al., Section 4.2 Pg. 13377, “Various performance measures have been utilized for evaluating the performance of the proposed system. They are true positive (TP), true negative (TN), false positive (FP), false negative (FN), accuracy, Kappa, Jaccard, recall, precision, etc.” teaches computing various performance measures (corresponds to a utility score) based on accuracy (corresponds to said information i) of the proposed system (corresponds to the at least one of the imputation algorithms)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention maintain past information that is utilized to compute a utility score for the imputation algorithm, as taught by Sangeetha et al., to efficiently determining the best imputation algorithm form a plurality of imputation algorithms of Zoll et al. The motivation to produce effective results (Sangeetha et al., 4.3.1 Pg. 13378, “The performance values of the proposed RNN and MLP-based missing value prediction system have been subjected to comparative analysis and found the time-variant proposed model produces effective results”).
Regarding Claim 2,
The Zoll et al. in view of Sangeetha et al. combination of claim 1 teaches a computer-implemented method of claim 1,
The combination, as described in the rejection of claim 1, further teaches providing a time parameter tmax(i) for at least one imputation algorithm i to limit an amount of time spent executing algorithm i to determine a best imputation algorithm (Zoll et al., Para. [0060], “A determination can be made at 514 whether the selected imputation approach was successful… For example, a designated time limit, iteration number limit, and/or resource amount consumption limit can be established to stop the EM processing if a successful solution has not be identified by that limit period. This prevents the EM processing from consuming unreasonably amounts of system resources/time in excessive iterations while not reaching a solution” teaches a designated time limit (corresponds to a time parameter tmax to limit an amount of time spent) in determining the imputation (corresponds to at least one imputation algorithm i) using Expectation Maximization (corresponds to the best imputation algorithm)).
Regarding Claim 3,
The Zoll et al. in view of Sangeetha et al. combination of claim 1 teaches a computer-implemented method of claim 1,
The combination, as described in the rejection of claim 1, further teaches wherein an amount of time is one of a wall clock time and a cpu time (Zoll et al., Para. [0032], “Each of the signals are collected over a time period, e.g., over a time period from T1 through T10” teaches a time (corresponds to wall clock time). Para. [0060], “This prevents the EM processing from consuming unreasonably amounts of system resources/time in excessive iterations while not reaching a solution” teaches system resource/time (corresponds to cpu time)).
Regarding Claim 4,
The Zoll et al. in view of Sangeetha et al. combination of claim 1 teaches a computer-implemented method of claim 1,
The combination, as described in the rejection of claim 1, further teaches further comprising the step of ceasing to test data imputation algorithms in response to a time spent determining a best imputation algorithm equaling or exceeding tmax (Zoll et al., Para. [0060], “A determination can be made at 514 whether the selected imputation approach was successful. The imputation process may suffer a “hard” failure, where step 514 is taken to check the fit of imputed solution, to determine whether successful convergence has been achieved … a designated time limit, iteration number limit, and/or resource amount consumption limit can be established to stop the EM processing if a successful solution has not be identified by that limit period… If successful, then at 516, the data is employed for model training/calibration” teaches stopping the EM processing (corresponds to the step of ceasing to test data imputation algorithms) in response to a designated time limit in determining a successful solution (corresponds to determining a best imputation algorithm)).
Regarding Claim 6,
The Zoll et al. in view of Sangeetha et al. combination of claim 1 teaches a computer-implemented method of claim 1,
The combination, as described in the rejection of claim 1, further teaches further comprising the step of stopping a data imputation algorithm before it has completed in response to a time spent determining a best imputation algorithm equaling or exceeding tmax (Zoll et al., Para. [0060], “A determination can be made at 514 whether the selected imputation approach was successful. The imputation process may suffer a “hard” failure, where step 514 is taken to check the fit of imputed solution, to determine whether successful convergence has been achieved … a designated time limit, iteration number limit, and/or resource amount consumption limit can be established to stop the EM processing if a successful solution has not be identified by that limit period… If successful, then at 516, the data is employed for model training/calibration” teaches stopping the EM processing (corresponds to the step of ceasing to test data imputation algorithms) in response to a designated time limit in determining a successful solution (corresponds to determining a best imputation algorithm)).
Regarding Claim 16,
The Zoll et al. in view of Sangeetha et al. combination of claim 1 teaches a computer-implemented method of claim 1,
The combination, as described in the rejection of claim 1, further teaches wherein at least some of the method steps are implemented in a cloud service (Zoll et al., FIG. 8 and Para. [0123], “FIG. 8 is a simplified block diagram of one or more components of a system environment 800 by which services provided by one or more components of an embodiment system may be offered as cloud services, in accordance with an embodiment of the present disclosure. In the illustrated embodiment, system environment 800 includes one or more client computing devices 804, 806, and 808 that may be used by users to interact with a cloud infrastructure system 802 that provides cloud services” teaches the implementation in a cloud service).
Regarding Claim 17,
The Zoll et al. in view of Sangeetha et al. combination of claim 1 teaches a computer-implemented method of claim 1,
The combination, as described in the rejection of claim 1, further teaches providing an error threshold e for an imputation algorithm (Zoll et al., Para. [0051], “In some cases, the data may not be acceptable, but a decision is made not to re-attempt any of the imputation methods. If so, then the process proceeds to an error state at 220” teaches an error state (corresponds to an error threshold e) for the imputation method).
maintaining past information i on prediction accuracy for the imputation algorithm (Sangeetha et al., Section 3.3 Pg. 13376, “The input from the previous network is received by each and every network present within the loop and is passed on to the next network by performing the required process and delivers the desired results” teaches information from the previous network in an RNN (corresponds to the past information). Section 4.3.1 Pg. 13378, “we tabulate the accuracy, precision, and recall values of the proposed RNN methodology” teaches accuracy of the RNN methodology compared to other MLP-based missing value prediction system (corresponds to at least one of the imputation algorithms). Section 2 Pg. 13371, “This deep learning-based RNN model was validated by simulating patient cases over 30 m horizons and over a 60 m horizon. This algorithm could be implemented in Android phones with an execution time of 6 ms and compared it with the execution time of 780 ms on the laptop” teaches the execution time for the RNN model algorithm).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zoll et al. in view of Sangeetha et al. in view of Okamoto (US20200282562A1)
Regarding Claim 5,
The Zoll et al. in view of Sangeetha et al. combination of claim 1 teaches a computer-implemented method of claim 1,
Zoll et al. in view of Sangeetha et al. does not appear to explicitly teach further comprising the step of ceasing to test data imputation algorithms in response to a time spent determining a best imputation algorithm equaling or exceeding tmax - t3 for a threshold t3
However, Okamoto, teaches further comprising the step of ceasing to test data imputation algorithms in response to a time spent determining a best imputation algorithm equaling or exceeding tmax - t3 for a threshold t3 (Okamoto, Para. [0020], “setting unit 4 that sets a first threshold value, a second threshold value smaller than the first threshold value, and a grace time; a determination unit 5 for determining whether a command signal for controlling the robot 1 has exceeded the first threshold value or the second threshold value, and a control unit 6 that, in a case in which the command signal is determined as exceeding the second threshold value by the determination unit 5, stops the robot 1 at a timing at which an operation speed which is the spatial speed of a tool-tip 1a of the robot 1 becomes equal to or less than a predetermined operation speed that is determined in advance until a grace time has elapsed, and performs emergency stop of the robot 1 immediately in a case in which the command signal is determined as exceeding the first threshold value” teaches a second threshold value is less than the first threshold (corresponds to time spent determining a best imputation algorithm equaling or exceeding tmax - t3 for a threshold tmax, where the first threshold is the absolute most time spent and the second threshold is when the emergency stop is performed).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention of ceasing to test data imputation algorithm in response to time spent determining a best imputation algorithm equaling or exceeding tmax - t3 for a threshold t3, as taught by Okamoto et al., to efficiently determining the best imputation algorithm form a plurality of imputation algorithms of Zoll et al. The motivation to determine if the command signal is exceeding the first or second threshold value (Okamoto et al., Para. [0020], “in a case in which the command signal is determined as exceeding the second threshold value by the determination unit 5, stops the robot 1 at a timing at which an operation speed which is the spatial speed of a tool-tip 1a of the robot 1 becomes equal to or less than a predetermined operation speed that is determined in advance until a grace time has elapsed, and performs emergency stop of the robot 1 immediately in a case in which the command signal is determined as exceeding the first threshold value”).
Claims 7-8, 11-15, and 18 and are rejected under 35 U.S.C. 103 as being unpatentable over Zoll et al. in view of Sangeetha et al. in view of Browning et al. (“Genotype Imputation with Millions of Reference Samples”)
Regarding Claim 7,
Zoll et al. teaches a computer program product for efficiently determining a best imputation algorithm from a plurality of imputation algorithms, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code including computer instructions, where a processor, responsive to executing the computer instructions, performs operations comprising (Zoll et al., Para. [0008], “According to some embodiments, described is an improved method, system, and computer program product that provides an adaptive approach to missing data for machine learning systems” teaches a computer program product. Para. [0043], “Various imputation methods can be implemented and assembled” teaches a plurality of imputation methods. Para. [0023], “In particular, an adaptive approach can be taken to impute missing data, where the specific choice of a particular imputation method can be chosen based at least in part upon one or more degrees of missingness for some or all of the data being evaluated” teaches determining the best imputation method. Para. [0119], “The term “computer readable medium” or “computer usable medium” as used herein refers to any medium that participates in providing instructions to processor 1407 for execution” teaches a computer readable medium that provides instructions to a processor for execution).  
providing an error threshold e for an imputation algorithm (Zoll et al., Para. [0051], “In some cases, the data may not be acceptable, but a decision is made not to re-attempt any of the imputation methods. If so, then the process proceeds to an error state at 220” teaches an error state (corresponds to an error threshold e) for the imputation method).
Zoll et al. does not appear to explicitly teach maintaining past information i on prediction accuracy for the imputation algorithm
However, Sangeetha et al., teaches maintaining past information i on prediction accuracy for the imputation algorithm (Sangeetha et al., Section 3.3 Pg. 13376, “The input from the previous network is received by each and every network present within the loop and is passed on to the next network by performing the required process and delivers the desired results” teaches information from the previous network in an RNN (corresponds to the past information). Section 4.3.1 Pg. 13378, “we tabulate the accuracy, precision, and recall values of the proposed RNN methodology” teaches accuracy of the RNN methodology compared to other MLP-based missing value prediction system (corresponds to at least one of the imputation algorithms). Section 2 Pg. 13371, “This deep learning-based RNN model was validated by simulating patient cases over 30 m horizons and over a 60 m horizon. This algorithm could be implemented in Android phones with an execution time of 6 ms and compared it with the execution time of 780 ms on the laptop” teaches the execution time for the RNN model algorithm).
Zoll et al. in view of Sangeetha et al. does not appear to explicitly teach identifying a data set d1 from i and a subset s1 of dl wherein an average error for running the imputation algorithm on s1 differs from an average error for running the imputation algorithm on d1 by an amount not exceeding e; using s1 or a size of s1 to determine prediction accuracy for the imputation algorithm on a data set d2
However, Browning et al., teaches identifying a data set d1 from i and a subset s1 of d1 wherein an average error for running the imputation algorithm on s1 differs from an average error for running the imputation algorithm on d1 by an amount not exceeding e (Browning et al., Para. 2 Pg. 117, “We show that this imputation method scales to reference panels with millions of samples and that its imputation accuracy matches the accuracy of Impute2 and Minimac3” teaches identifying reference panels (corresponds to data set d1) with millions of samples (corresponds to a subset s1 of d1) to determine the accuracy of the imputation methods).
using s1 or a size of s1 to determine prediction accuracy for the imputation algorithm on a data set d2 (Browning et al., Figure 1 and Para. 3 Pg. 116, “Increasing the size of reference panels is desirable because the use of larger reference panels increases imputation accuracy, particularly for lower-frequency variants” teaches utilizing the size of existing reference panels (corresponds to s1 or a size of s1) to determine imputation accuracy, with larger reference panels (corresponds to data set d2) increases imputation accuracy).
It would have been obvious to one of ordinary skills in the art before the effective filing data of the claimed invention to identify a data set and a subset with the average error being different and utilizing the subset to determine prediction accuracy, as taught by Browning et al., to efficiently determining the best imputation algorithm form a plurality of imputation algorithms of Zoll et al. The motivation to reduce state space and substantially reduce the number of numerical values calculated and stored (Browning et al., Para. 2 Pg. 117, “This reduced state space substantially reduces the number of numerical values that must be calculated and stored”).
Regarding Claim 8,
The Zoll et al. in view of Sangeetha et al. in view of Browning et al. combination of claim 7 teaches the computer program product of claim 7
The combination, as described in the rejection of claim 7, further teaches wherein data set d2 is identical to data set d1 and the imputation algorithm is run on data set s1 (Browning et al., Para. 5 Pg. 117, “We assume that the set of genetic markers genotyped in the target samples is a subset of the markers in the reference panel. We shall refer to the set of markers that are genotyped in the target samples as the ‘‘genotyped markers.’’ The remaining genetic markers that are initially present only in the reference panel are the ‘‘imputed markers.’’ The markers present in the reference panel are the ‘‘reference markers.’’ The set of reference markers is equal to the union of the genotyped and imputed markers” teaches the set of reference markers is equal to the union of the genotyped and imputed markers (corresponds to data set d2 is identical to data set d1) when performing genotype imputation (corresponds to the imputation algorithm) on the subset of the markers (corresponds to data set s1)).
Regarding Claim 11,
The Zoll et al. in view of Sangeetha et al. in view of Browning et al. combination of claim 7 teaches the computer program product of claim 7
The combination, as described in the rejection of claim 7, further teaches wherein s1 is a smallest subset of dl for which i includes an average error for running the imputation algorithm on s1 and the average error for running the imputation algorithm on s1 differs from an average error for running the imputation algorithm on dl by an amount not exceeding e (Browning et al., Para. 2 Pg. 117, “We show that this imputation method scales to reference panels with millions of samples and that its imputation accuracy matches the accuracy of Impute2 and Minimac3” teaches identifying reference panels (corresponds to data set d1) with millions of samples (corresponds to a subset s1 of d1) to determine the accuracy of the imputation methods).
Regarding Claim 12,
The Zoll et al. in view of Sangeetha et al. in view of Browning et al. combination of claim 7 teaches the computer program product of claim 7
The combination, as described in the rejection of claim 7, further teaches wherein at least some of the operations for efficiently determining a best imputation algorithm from a plurality of imputation algorithms are implemented in a cloud service (Zoll et al., FIG. 8 and Para. [0123], “FIG. 8 is a simplified block diagram of one or more components of a system environment 800 by which services provided by one or more components of an embodiment system may be offered as cloud services, in accordance with an embodiment of the present disclosure. In the illustrated embodiment, system environment 800 includes one or more client computing devices 804, 806, and 808 that may be used by users to interact with a cloud infrastructure system 802 that provides cloud services” teaches the implementation in a cloud service).
Regarding Claim 13,
The Zoll et al. in view of Sangeetha et al. in view of Browning et al. combination of claim 7 teaches the computer program product of claim 7
The combination, as described in the rejection of claim 7, further teaches providing a plurality of imputation algorithms (Zoll et al., Para. [0043], “Various imputation methods can be implemented and assembled” teaches a plurality of imputation methods).
providing a time parameter tmax to limit an amount of time spent determining a best imputation algorithm (Zoll et al., Para. 0060, “A determination can be made at 514 whether the selected imputation approach was successful… For example, a designated time limit, iteration number limit, and/or resource amount consumption limit can be established to stop the EM processing if a successful solution has not be identified by that limit period. This prevents the EM processing from consuming unreasonably amounts of system resources/time in excessive iterations while not reaching a solution” teaches a designated time limit (corresponds to a time parameter tmax to limit an amount of time spent) in determining the imputation using Expectation Maximization (corresponds to the best imputation algorithm)).
Regarding Claim 14,
The Zoll et al. in view of Sangeetha et al. in view of Browning et al. combination of claim 13 teaches the computer program product of claim 13
The combination, as described in the rejection of claim 13, further teaches maintaining past information i on accuracy and execution time for at least one of the imputation algorithms (Sangeetha et al., Section 3.3 Pg. 13376, “The input from the previous network is received by each and every network present within the loop and is passed on to the next network by performing the required process and delivers the desired results” teaches information from the previous network in an RNN (corresponds to the past information). Section 4.3.1 Pg. 13378, “we tabulate the accuracy, precision, and recall values of the proposed RNN methodology” teaches accuracy of the RNN methodology compared to other MLP-based missing value prediction system (corresponds to at least one of the imputation algorithms). Section 2 Pg. 13371, “This deep learning-based RNN model was validated by simulating patient cases over 30 m horizons and over a 60 m horizon. This algorithm could be implemented in Android phones with an execution time of 6 ms and compared it with the execution time of 780 ms on the laptop” teaches the execution time for the RNN model algorithm).
using said information i to compute a utility score for each of the at least one of the imputation algorithms (Sangeetha et al., Section 4.2 Pg. 13377, “Various performance measures have been utilized for evaluating the performance of the proposed system. They are true positive (TP), true negative (TN), false positive (FP), false negative (FN), accuracy, Kappa, Jaccard, recall, precision, etc.” teaches computing various performance measures (corresponds to a utility score) based on accuracy (corresponds to said information i) of the proposed system (corresponds to the at least one of the imputation algorithms)).
Regarding Claim 15,
The Zoll et al. in view of Sangeetha et al. in view of Browning et al. combination of claim 14 teaches the computer program product of claim 14 
The combination, as described in the rejection of claim 14, further teaches testing imputation algorithms and associated parameters in an order based on said utility scores (Sangeetha et al., Section 3.1.3, “each and every feature is extracted by the time. Initially, the variables set, where each data in the dataset i, iterations are done for every data, and it is grouped by date. In this part, best features are extracted in three sections” teaches utilizing various imputation methods based on data that are grouped (corresponds to order) from a performance value (corresponds to utility score)).
Regarding Claim 18,
The Zoll et al. in view of Sangeetha et al. teaches The method of claim 17 further comprising
Zoll et al. in view of Sangeetha et al. does not appear to explicitly teach identifying a data set d1 from i and a subset s1 of d1 wherein an average error for running the imputation algorithm on s1 differs from an average error for running the imputation algorithm on d1 by an amount not exceeding e; using s1 or a size of s1 to determine prediction accuracy for the imputation algorithm on a data set d2
However, Browning et al., teaches identifying a data set d1 from i and a subset s1 of d1 wherein an average error for running the imputation algorithm on s1 differs from an average error for running the imputation algorithm on d1 by an amount not exceeding e (Browning et al., Para. 2 Pg. 117, “We show that this imputation method scales to reference panels with millions of samples and that its imputation accuracy matches the accuracy of Impute2 and Minimac3” teaches identifying reference panels (corresponds to data set d1) with millions of samples (corresponds to a subset s1 of d1) to determine the accuracy of the imputation methods).
using s1 or a size of s1 to determine prediction accuracy for the imputation algorithm on a data set d2 (Browning et al., Figure 1 and Para. 3 Pg. 116, “Increasing the size of reference panels is desirable because the use of larger reference panels increases imputation accuracy, particularly for lower-frequency variants” teaches utilizing the size of existing reference panels (corresponds to s1 or a size of s1) to determine imputation accuracy, with larger reference panels (corresponds to data set d2) increases imputation accuracy).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zoll et al. in view of Browning et al. in further view of Runkana et al. (US20180330300A1)
Regarding Claim 10,
The Zoll et al. in view of Sangeetha et al. in view of Browning et al. combination of claim 7 teaches the computer program product of claim 7
Zoll et al. in view of Sangeetha et al. in view of Browning et al. does not appear to explicitly teach wherein errors are computed using at least one of mean average errors and mean squared errors
However, Runkana et al., teaches wherein errors are computed using at least one of mean average errors and mean squared errors (Runkana et al., Para. [0043], “The prediction performance of the models is evaluated using the test dataset and is expressed in terms of root mean square error (RMSE) of prediction” teaches the errors being computed using root mean squared error). 
It would have been obvious to one of ordinary skills in the art before the effective filing data of the claimed invention to compute errors by utilizing means squared error, as taught by Runkana et al., to efficiently determining the best imputation algorithm form a plurality of imputation algorithms of Zoll et al. The motivation to go back to feature selection where additional variables or transformed variables can be added (Runkana et al., Para. [0043], “It would be appreciated that if in any case none of the predictive models meet the RMSE and/or MAE, the user is given the option to go back to the feature selection where additional variables or transformed variables can be added to the superset of important variables and repeat the model building step”).

Conclusion
Claim 9 has been searched, but has not been rejected under 35 USC 102 nor 35 USC 103.  Claim 9 is rejected under 35 USC 101.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/
Examiner, Art Unit 2125                                                                                                                                                                                             
/BRIAN M SMITH/Primary Examiner, Art Unit 2122